UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DERRICK BURROUGHS,

                                         Plaintiff,                       18 Civ. 8641 (PAE)

                         -v-                                             OPINION & ORDER

 FEDERAL EXPRESS CORP. and
 JOHN DOES 1–10,

                                         Defendants.

PAUL A. ENGELMAYER, District Judge:

       Plaintiff Derrick Burroughs, appearing pro se, brings this action against Federal Express

Corporation (“FedEx”) and John Does 1-10 (together, “Defendants”) for wrongful termination of

employment. His Amended Complaint alleges violations of federal and state law, including (i)

denial of due process, in violation of the Fifth and Fourteenth Amendments of the United States

Constitution; (ii) loss of consortium; (iii) negligent hiring, training, retention, and supervision;

and (iv) breach of implied covenant of good faith and fair dealing. Dkt. 5 (“AC”) ¶¶ 15–19.

       On June 7, 2019, FedEx moved to dismiss the AC pursuant to Federal Rules of Civil

Procedure 12(b)(1), 12(b)(6), and 12(h)(3). Dkt. 13. On June 10, 2019, the Court referred the

motion to the Hon. Sarah J. Netburn, United States Magistrate Judge, for a Report and

Recommendation. Dkt. 16.

       Before the Court is Judge Netburn’s January 7, 2020 Report and Recommendation,

Dkt. 23 (“Report”), as well as Burroughs’s objections, Dkt. 24 (“Objections”). The Report

carefully analyzes, and recommends dismissing, each of the AC’s claims—as well as statutory

employment claims that the AC did not bring, but that Judge Netburn considered anyway in light

of Burroughs’s status as a pro se litigant. The Report recommends that the Court grant FedEx’s
motion to dismiss the AC as to all defendants, without leave to amend. In his Objections,

Burroughs primarily challenges Judge Netburn’s conclusions as to the statutory employment

claims.

          For the following reasons, the Court adopts the Report in its entirety.

I.        Background

          The Court adopts the Report’s detailed account of the facts and procedural history, to

which no party objects. The following summary captures the limited facts necessary for an

assessment of the issues presented.1

          Burroughs worked for FedEx between April 7, 2016, and September 28, 2017, when he

was terminated for the loss or misplacement of a “high value shipment.” AC ¶¶ 5, 10.

According to Burroughs, the lost or misplaced package that prompted his suspension and

discharge was last accounted for on August 24, 2017, at a FedEx facility in Newark, New Jersey,

approximately nine minutes after he began his courier shift at a FedEx facility in Manhattan. Id.

¶ 10. This, according to Burroughs, shows that he could not have been present in New Jersey to

perform the scan. Id. That day, Burroughs asserts, he handled and delivered approximately

4,000 packages, and the missing package was not among them. Id. ¶ 12. He also asserts that

when he arrived at the Newark FedEx facility later that same day, the package had still not been

located and another employee had pre-loaded his mail truck. Id. ¶ 13.

          Burroughs asserts that, as a consequence of the missing package, he was wrongfully

discharged, without due process and in violation of FedEx’s corporate policy regarding internal

investigative procedures.


1
 The Court’s account of Burroughs’s factual allegations is drawn primarily from the AC.
Dkt. 5. For the purpose of resolving the motion to dismiss under Rule 12(b)(6), the Court
presumes all well-pled facts to be true and draws all reasonable inferences in favor of plaintiff.
See Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).
                                                   2
II.    Applicable Legal Standards

       A.      Report and Recommendation

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). When specific objections are made, “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to.” Fed. R. Civ. P. 72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To

accept those portions of the report to which no timely objection has been made, “a district court

need only satisfy itself that there is no clear error on the face of the record.” King v. Greiner,

No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009) (citing Wilds v. UPS,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)); see also Edwards v. Fischer, 414 F. Supp. 2d 342,

346–47 (S.D.N.Y. 2006).

       To the extent that the objecting party makes only conclusory or general objections, or

simply reiterates the original arguments, the court will review the report and recommendation

strictly for clear error. See Dickerson v. Conway, No. 08 Civ. 8024 (PAE), 2013 WL 3199094,

at *1 (S.D.N.Y. June 25, 2013); Kozlowski v. Hulihan, Nos. 09 Civ. 7583, 10 Civ. 0812 (RJH),

2012 WL 383667, at *3 (S.D.N.Y. Feb. 7, 2012). This is so even in the case of a pro se plaintiff.

Telfair v. Le Pain Quotidien U.S., No. 16 Civ. 5424 (PAE), 2017 WL 1405754, at *1

(S.D.N.Y. Apr. 18, 2017) (citing Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487

(S.D.N.Y. 2009)). Further, “[c]ourts generally do not consider new evidence raised in objections

to a magistrate judge’s report and recommendation.” Tavares v. City of New York, No. 08 Civ. 3782

(PAE), 2011 WL 5877548, at *2 (S.D.N.Y. Nov. 23, 2011) (citation omitted).




                                                  3
III.   Discussion

       Judge Netburn recommends granting FedEx’s motion to dismiss for failure to state a

claim, without leave to amend.2 See Report at 1. Burroughs objects to the Report’s employment

discrimination analysis, and he seeks to invoke his Seventh Amendment right to trial by jury.

See Objections at 1.

       As to the balance of the Report, to which Burroughs has raised no objection, the Court

has carefully reviewed Judge Netburn’s thorough and thoughtful analysis and finds no clear

error. See King, 2009 WL 2001439, at *4.

       A.      Statutory Employment Discrimination Claims

       Burroughs objects to the Report’s conclusion that he failed to state a claim for

employment discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. §§ 2000e–2000e-17, or the Americans with Disabilities Act of 1990 (“ADA”),

42 U.S.C. §§ 12112–12117. He also raises, for the first time in his Objections, the possibility

that FedEx engaged in employment discrimination under the Age Discrimination in Employment

Act of 1967 (“ADEA”), 29 U.S.C. §§ 621–634.

       Although the AC made no reference to any of these statutes, Judge Netburn considered,

in light of Burroughs’s status as a pro se litigant, whether either Title VII or the ADA might

apply to Burroughs’s case, given that his claims arose out of his employment relationship with

FedEx. After careful analysis, she concluded that the Burroughs could not state a claim under

either statute. Because the Objections to the Report are conclusory and repetitive of the

arguments reviewed by Judge Netburn, review for clear error is appropriate. See Dickerson,


2
  As reviewed in the Report, Burroughs previously received notice of the deficiencies in his
pleadings and was granted leave to amend, so as to cure them. The fact that AC still failed to
state a claim led Judge Netburn to conclude that “further leave to amend would be futile.”
Report at 10 (citing Hill v. Curcione, 657 F.3d 116, 123–124 (2d Cir. 2011).
                                                 4
2013 WL 3199094, at *1. The Court has carefully reviewed the Report’s analysis of this issue

and can find no such error. Id.

          In any event, Burroughs’s Title VII, ADA, and ADEA claims fail under any standard of

review.

          Under Title VII, it is unlawful for an employer to “discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of

such individual’s race, color, . . . [or] sex.” 42 U.S.C. § 2000e-2(a)(1). The ADEA makes it

“unlawful for an employer . . . to discharge any individual or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment

because of such individual’s age.” 29 U.S.C. § 623(a)(1). And, the ADA similarly prohibits

discrimination against any “qualified individual with a disability because of the disability of such

individual in regard to,” inter alia, “discharge of employees.” Giordano v. City of New York,

274 F.3d 740, 747 (2d Cir. 2001) (quoting 42 U.S.C. § 12112(a)).

          Claims under each statute are governed by the familiar burden-shifting framework set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Tolbert v. Smith,

790 F.3d 427, 434 (2d Cir. 2015) (Title VII); Gorzynski v. JetBlue Airways Corp., 596 F.3d 93,

106 (2d Cir. 2010) (ADEA); Wagner v. Inter-Con Sec. Sys., Inc., 278 F. Supp. 3d 728, 734

(S.D.N.Y. 2017) (ADA). Under this framework, a plaintiff bears the initial burden of

establishing a prima facie case of discrimination. Holcomb v. Iona Coll., 521 F.3d 130, 138

(2d Cir. 2008). To do so under Title VII or the ADEA, the plaintiff “must show: (1) he belonged

to a protected class; (2) he was qualified for the position he held; (3) he suffered an adverse

employment action; and (4) that the adverse employment action occurred under circumstances

giving rise to an inference of discriminatory intent.” Brown v. City of Syracuse, 673 F.3d 141,



                                                   5
150 (2d Cir. 2012) (quoting Holcomb, 521 F.3d at 138); Gorzynski, 596 F.3d at 106–07. To

make a prima facie case under the ADA, the plaintiff “must establish that (1) his employer is

subject to the ADA; (2) he was disabled within the meaning of the ADA; (3) he was otherwise

qualified to perform the essential functions of the job, with or without reasonable

accommodation; and (4) he suffered an adverse employment action because of his disability.”

Wagner, 278 F. Supp. 3d at 734 (internal quotation marks and citation omitted).

       Burroughs does not plead sufficient facts to make out a prima facie case of discrimination

under any of these statutes.

       As to a potential Title VII or ADEA claim, the AC does not allege facts that would create

even a minimal inference of discriminatory intent. For the first time, in his Objections,

Burroughs conclusorily states that FedEx fired him because he was a man or in a protected age

group. See Objections at 1. Putting aside the procedural infirmity of raising this allegation for

the first time in his Objections, see Dickerson, 2013 WL 3199094, at *1, Burroughs’s allegation

is precisely the sort of “unadorned, the-defendant-unlawfully-harmed-me accusation” that cannot

defeat a motion to dismiss. Leon v. Rockland Psychiatric Ctr., 232 F. Supp. 3d 420, 427

(S.D.N.Y. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The complete absence of

any facts—such as discriminatory comments about men or employees of a certain age made by a

supervisor or a pattern of discriminatory employment action taken by FedEx against male

employees—that would allow for an inference of discrimination is fatal to any Title VII or

ADEA claim. Moreover, the AC and Objections are silent as to Burroughs’s age, preventing him

from establishing that he is a member of a protected age group.

       Any ADA claim would be similarly unavailing. The AC and Objections are entirely

devoid of any facts supporting any element of a prima facie case of disability discrimination—



                                                 6
i.e., FedEx’s status as a covered employer, Burroughs’s disability within the meaning of the

ADA, his qualifications to perform the job with or without reasonable accommodation, or that he

suffered adverse employment action because of his disability.

       Burroughs’s allegations essentially boil down to a claim that he was wrongly accused of

stealing from his employer and terminated as a result; these allegations do not state a claim,

under Title VII, the ADEA, or the ADA.

       B.      Seventh Amendment Right to Trial by Jury

       Burroughs also argues that dismissal of his claims at this stage would violate his Seventh

Amendment right to a jury trial. This argument, too, is easily put to one side. The Seventh

Amendment guarantees the right to trial by jury in civil cases. However, “the right to a jury trial

is not merely a matter of submitting a complaint to a court one day and then empaneling a jury

the next.” See Huelbig v. Aurora Loan Servs., LLC, No. 10 Civ. 6215 (RJH) (THK), 2011 WL

4348275, at *1 (S.D.N.Y. Sept. 16, 2011).3 “If the plaintiff’s case lacks merit as a matter of law

even if he manages to prove all of the facts he says he will in his complaint, the judge may find

for the defendant without submitting the case to the jury.” Id. (citing Slocum v. N.Y. Life Ins.

Co., 228 U.S. 364, 369 (1913)). Such is the case here. Construing all facts in the Complaint and

Objections to be true, the Court finds that all of Burroughs’s claims fail as a matter of law. His

demand for a jury trial under the Seventh Amendment is accordingly denied.




3
 Like Burroughs, the objecting litigant in Huelbig, “seeme[d] to object not to the content of the
Report, but rather to its very procedural existence . . . argu[ing] that because the Seventh
Amendment affords him a right to a jury trial in all suits at common law where the amount in
controversy exceeds twenty dollars, his case can be resolved only through the mechanism of a
jury trial and cannot be resolved through a mechanism such as a motion to dismiss.” Huelbig,
2011 WL 4348275, at *1.
                                                 7
                                          CONCLUSION

          For the foregoing reasons, the Court adopts Judge Netburn’s Report in full. Burroughs’s

claims are dismissed, with prejudice. The Court declines to issue a certificate of appealability

and certifies that any appeal from this order would not be taken in good faith; therefore, in forma

pauperis status is denied for purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 445

(1962).

          The Clerk of Court is respectfully directed to terminate the motion pending at docket 12

and to close this case. Copies mailed by Chambers.

          SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: March 31, 2020
       New York, New York




                                                  8
